
	
		I
		112th CONGRESS
		2d Session
		H. R. 5794
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Debt Collection Practices Act to exempt
		  a debt collector from liability when leaving certain voice mail messages for a
		  consumer with respect to a debt as long as the debt collector follows
		  regulations prescribed by the Bureau of Consumer Financial Protection on the
		  appropriate manner in which to leave such a message, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Debt Collection Practices
			 Clarification Act of 2012.
		2.Exemption from
			 liabilitySubsection (e) of
			 section 813 of the Fair Debt Collection Practices Act (15 U.S.C. 1692k) is
			 amended to read as follows:
			
				(e)No provision of this section imposing
				liability shall apply to any act done or omitted in good faith in conformity
				with any rule, regulation, interpretation, or advisory opinion of the Bureau or
				in conformity with any interpretation or approval by an official or employee of
				the Bureau duly authorized by the Bureau to issue such interpretations or
				approvals under procedures prescribed by the Bureau, notwithstanding that after
				such act or omission has occurred, such rule, regulation, interpretation, or
				advisory opinion, is amended, rescinded, or determined by judicial or other
				authority to be invalid for any reason. Nothing in the previous sentence shall
				be construed as providing an exemption from liability based on any rule,
				regulation, interpretation, advisory opinion, or approval made by any entity
				other than the Bureau or an official or employee of the
				Bureau.
				.
		3.Authority to
			 leave messages for a consumer while protecting consumer privacySection 805 of the Fair Debt Collection
			 Practices Act (15 U.S.C. 1692c) is amended—
			(1)by redesignating
			 subsection (d) as subsection (e); and
			(2)by inserting after
			 subsection (c) the following:
				
					(d)Authority To
				leave messages for a consumer
						(1)In
				generalA debt collector may leave messages for a consumer in
				connection with the collection of a debt on the consumer’s answering machine,
				voice messaging system, or other similar device, including in an initial
				communication with the consumer, so long as the message complies with
				regulations prescribed by the Bureau to ensure the preservation of the privacy
				and other rights granted to the consumer, including the restrictions on
				communications with third parties under subsection (b).
						(2)RulemakingNot
				later than the end of the 6-month period beginning on the date of the enactment
				of this subsection, the Bureau shall prescribe regulations to carry out
				paragraph (1). Such regulations shall—
							(A)specify the
				content or text of a permissible message allowed under paragraph (1);
							(B)provide that a
				consumer has a right to cease further communication with a debt collector;
				and
							(C)include any other
				such matters as the Bureau determines appropriate to carry out this
				subsection.
							.
			(3)Effective
			 dateParagraph (1) of section
			 805(d) of the Fair Debt Collection Practices Act shall take effect on the date
			 that regulations are issued pursuant to paragraph (2) of such section
			 805(d).
			4.Limitation on
			 arbitrationSection 811 of the
			 Fair Debt Collection Practices Act (15 U.S.C. 1692i) is amended by adding at
			 the end the following:
			
				(c)Limitation on
				arbitrationNo person serving
				as a debt collector with respect to a particular debt may initiate a legal
				action on that debt in an arbitration setting, or require the consumer to
				resolve any collection-related dispute on such a debt by means of arbitration,
				unless the consumer has agreed, in writing, with that debt collection, after
				collections activities are initiated and a legal action or dispute arises, to
				resolve such legal action or dispute by
				arbitration.
				.
		
